DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on April 13, 2022 was received. Claims 1-8 were amended and claim 10 was cancelled. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued January 26, 2022.

Claim Interpretation
The claims were amended to remove any subject matter that invokes 35 USC 112(f).

Claim Rejections - 35 USC § 112
The rejections of claims 1-8 and 10 under 35 USC 112(b) are withdrawn because Applicant amended the claims to remove any language that invokes 35 USC 112(f). 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Nauka et al. (US 2016/0332374) on claims 1-8 are maintained. The rejections are restated below. 
Regarding claim 1: Nauka et al. discloses a manufacturing system (200) which includes a system controller (210) which is an information processing apparatus with a processor (212) which uses a temperature sensor (228) to acquire a temperature distribution of an object being manufactured by applying successive layers of material, as well as a cooling agent distributor (206) that causes a cooling agent to be output onto the object if the temperature distribution shows that the temperature is greater than a baseline temperature (pars. 20-21, 52, 71-75, figures 2-3 and 6). While Nauka et al. does not explicitly disclose that the cooling agent is “a material for coating the coated article” it nonetheless covers the object thus coating it, even if only temporarily. Furthermore, the limitation “as a material for coating the coated article” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the cooling agent can be considered a coating material, as discussed above, or alternatively a cooling coating material can be used. 
Regarding claim 2: Nauka et al. discloses that the cooling agent is applied by the cooling agent distributer (206) if the acquired temperature distribution is higher than a baseline temperature (pars. 71-75, figure 3). 
Regarding claim 3: Nauka et al. discloses that the cooling agent is designed to reduce the temperature of the object so as to align it closer to the baseline temperature (par. 79).
Regarding claim 4: Nauka et al. further discloses an agent control delivery data section (208) which uses the temperature information sensed by the temperature sensor (228) values as well as mathematical models informed by the properties of the object and coating in order to determine the temperature distribution (500a) (pars. 71-73).
Regarding claim 5: Nauka et al. discloses that the cooling agent is applied by use of the agent control delivery data (208) until the temperature distribution of the object returns to the baseline temperature (pars. 77-79). While Nauka et al. does not explicitly disclose that the agent control delivery data (208) then calculates the temperature distribution again while the cooling agent is being applied, the limitation “the processor calculates the after-coating temperature distribution again in a state of applying the other material output by the output section” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the system of Nauka et al. is capable of using the agent control delivery data (208) and temperature sensor (228) to constantly calculate the temperature distribution again and again during and after application of the cooling agent. 
Regarding claim 6: Nauka et al. discloses that the cooling agent is applied until the temperature distribution (500a) reaches the desired baseline temperature (par. 79), but fails to explicitly disclose that the cooling agent application and temperature calculation is done in discrete, repeated steps. However similarly to claim 5 the limitation “the processor repeatedly outputs the other material” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the system of Nauka et al. is capable of using the agent control delivery data (208) and temperature sensor (228) to constantly calculate the temperature distribution again and again during and after application of the cooling agent. 
Regarding claim 7: Nauka et al. discloses that besides the cooling agent distributor (206) there can also be a coalescing agent distributor (202) which delivers a different material, and further discloses that the two distributors can instead be made into a single distributor able to choose from either the cooling agent (406) or the coalescing agent (404) to be output to the object based on the determination from the temperature sensor (228) and the agent control delivery data (208) (pars. 71-73, 78). 
Regarding claim 8: Nauka et al. discloses that the delivery of the agents is determined based on head diffusion properties and thermal process models (par. 72-73) which are physical properties related to heat conduction. 
Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Nauka et al. teaches supplementing the coating material with the cooling or coalescing agent, and not replacing the coating material with another as claimed.
In response:
Applicant has mischaracterized the Nauka et al. reference. Nauka et al. teaches a multi-layer building system which applies layer after layer of build material, and the controller determines the temperature distribution of the deposited layers such that it can halt the layer deposition and instead apply the cooling or coalescing agent if the controller determines the temperature distribution is at a certain level above a baseline. See figure 3 for the full breakdown of process steps. Nauka et al. reads on the claim limitations because it applies the cooling or coalescing material as an alternative to more build material when the determined temperature distribution indicates one or more regions which require a temperature correction. The controller does not apply the cooling/coalescing agent and build material simultaneously as Applicant suggests. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
6/2/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717